875 F.2d 863
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Daryl CORN, Plaintiff-Appellant,v.Daniel GIBBONS, Sgt.;  William Napier, Detective;  JeffLewis, Detective;  Lexington-Fayette Urban CountyDivision of Police, Defendants-Appellees.
No. 88-6354.
United States Court of Appeals, Sixth Circuit.
May 25, 1989.

Before MERRITT and DAVID A. NELSON, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff filed a civil rights action against the named defendants under 42 U.S.C. Sec. 1983 which was dismissed as frivolous under 28 U.S.C. Sec. 1915(d).  Plaintiff did not file a timely notice of appeal but requested, and was granted, an extension of time within which to do so.  Plaintiff's second request for an extension was denied.  It is from the latter order that the instant appeal has been taken.  Plaintiff filed motions for in forma pauperis status, a transcript free of charge, and appellate counsel.  Defendants moved to dismiss the appeal.


3
Upon consideration, we find that the district court's disposition of the case did not amount to an abuse of discretion.  Fed.R.App.P. 4(a)(5) does not authorize a second extension as requested by plaintiff.  In addition, plaintiff did not indicate circumstances beyond the fact of his hospitalization (duration of stay, severity of illness) to constitute good cause for the delay even had the district court been empowered to grant the extension.


4
Accordingly, all motions are denied and the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.